Campbell, J.,
delivered the ojnnion of the court.
The verdict should have been for the defendant, and the court should have so directed the jury. All that the plaintiff testified to was admitted by the engineer who testified for the defendant, and there is no conflict of any kind in the evidence, and no semblance of ground for doubting that the colt came on the track just in front of the engine, and was killed and carried seventy-five or one hundred yards from where he was first struck. In this state of *361case there was no liability for the death of the colt. Either the engineer testified falsely or there was no blame as to the death of the animal. There is nothing to suggest a doubt as to the truthfulness of the engineer’s account, and there was nothing for the jury to pass on.

Reversed and remanded.